

117 HR 1858 IH: U.S. Military Right To Carry Act
U.S. House of Representatives
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1858IN THE HOUSE OF REPRESENTATIVESMarch 11, 2021Mr. Smith of Missouri (for himself, Mr. DesJarlais, Mr. Mullin, Mr. Bergman, Mr. Allen, Mr. Gaetz, Mr. Rice of South Carolina, Mr. Budd, Mr. Lamborn, Mr. Van Drew, Mr. Keller, Mr. Norman, Mr. McHenry, Mr. Duncan, Mr. Kustoff, Mrs. Lesko, and Mr. Babin) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo encourage States to permit members of the Armed Forces who are outside of the State under orders to renew a permit to carry a concealed firearm through the mail, and for other purposes.1.Short titleThis Act may be cited as the U.S. Military Right To Carry Act.2.Concealed carry renewals by mail for members of the Armed Forces(a)In generalA State that receives funds under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.) shall have in place—(1)a law or policy that permits a member of the Armed Forces who is a resident of the State and who is outside of the State under orders to renew a permit to carry a concealed firearm through the mail; and(2)a law or policy that treats a member of the Armed Forces on active duty in the State as a resident of the State for purposes of issuing a permit to carry a concealed firearm in the State. (b)Reduction in fundsBeginning in the first fiscal year that begins after the date of enactment of this Act, the Attorney General shall, with respect to the amount that a State would otherwise receive under the grant program described in subsection (a)—(1)reduce such amount by 5 percent in the case of a State that fails to comply with the requirement under subsection (a)(1); and(2)reduce such amount by 5 percent in the case of a State that fails to comply with the requirement under subsection (a)(2). (c)ReallocationThe Attorney General shall reallocate amounts not awarded to a State pursuant to subsection (b) to States that comply with the requirement under subsection (a).